Case: 13-20451      Document: 00512592182         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 13-20451                              FILED
                                  Summary Calendar                        April 10, 2014
                                                                         Lyle W. Cayce
                                                                              Clerk
EMMA E. DU BOIS,

                                                 Plaintiff–Appellant,

v.

BRENDA DUBOIS BRADLEY; GAIL CARR; VICKI CERNA–BELL; NAOMI
CLAYBON; ARTHUR CLAYBON, JR.; NORMA DIAZ; MUHAMMED
IFRAN; KEVIN C. JOHNSON; DEBRA KENERSON; GAIL JOHNSON
LEBLANC; ABBAS LOKHANDWALA; DEBRA MARDIS; JEFFREY
WILSON, SR.,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-00252


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Plaintiff–Appellant Emma E. Du Bois appeals the district court’s
dismissal of her lawsuit for lack of subject matter jurisdiction and denial of her
motion for leave to amend. In her original complaint, Du Bois asserted claims
for fraud, breach of fiduciary duty, and violations of 42 U.S.C. §§ 1985 and
1986. Du Bois alleged that Defendants–Appellees had, among other things,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20451     Document: 00512592182     Page: 2   Date Filed: 04/10/2014



                                  No. 13-20451
exerted undue influence over Du Bois’s mother in an attempt to alienate Du
Bois from her mother and conspired to prevent Du Bois from becoming her
mother’s guardian. The district court ordered Du Bois to submit a statement
of the basis for subject matter jurisdiction over the lawsuit. In response, Du
Bois argued that Defendants–Appellees had conspired to deprive her of the
equal protection of the laws in violation of § 1985(3) and had violated the First,
Ninth, and Fourteenth Amendments to the Constitution.             In a thorough
memorandum and recommendation, the magistrate judge, noting that Du Bois
had conceded that diversity jurisdiction was lacking, concluded that Du Bois
was not able to state any claims under federal law and therefore could not
establish subject matter jurisdiction.       The district court adopted the
memorandum and recommendation and further concluded that amending the
complaint would be futile.
      Having reviewed the record on appeal, including the parties’ briefs and
the district court’s opinion, we are satisfied that the district court correctly
dismissed Du Bois’s lawsuit for lack of subject matter jurisdiction and acted
within its discretion in denying leave to amend. Accordingly, we AFFIRM the
judgment of the district court.




                                        2